Citation Nr: 0022751	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964, and from December 1964 to December 1967.  

Service connection was denied for a chronic stomach condition 
with duodenal ulcer and residuals of hepatitis by a January 
1982 rating decision, and the veteran did not perfect a 
timely appeal to this decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in May 2000, a transcript 
of which is of record.  At this hearing, the veteran 
confirmed that he accepted the videoconference hearing in 
lieu of a personal hearing.

As an additional matter, the Board notes that the veteran 
also perfected a timely appeal on the issue of entitlement to 
service connection for peripheral neuropathy.  However, this 
issue was withdrawn by the veteran in May 2000.  See 
38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a chronic skin 
disorder associated with herbicide exposure.

2.  There is no competent medical nexus evidence which 
relates the veteran's current skin problems to his period of 
active service or to his reported continuity of 
symptomatology.

3.  A January 1998 VA colon air contrast resulted in an 
impression of moderate change of degenerative arthritis in 
the lower lumbar spine.  This appears to be the only medical 
evidence on file of a current back disorder.

4.  No competent medical nexus evidence relates this finding 
of degenerative arthritis to the veteran's active service or 
to his reported continuity of symptomatology.

5.  Service connection was denied for a chronic stomach 
condition with duodenal ulcer and residuals of hepatitis by a 
January 1982 rating decision.  While the veteran submitted a 
Notice of Disagreement to this decision in May 1982, a timely 
Substantive Appeal was not received after a Statement of the 
Case was issued in June 1982.

6.  The evidence submitted to reopen the veteran's claim of 
service connection for a stomach disorder either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The claim of entitlement to service connection for a back 
disorder is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

3.  The January 1982 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1976) (38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999)); 38 C.F.R. § 19.153 (1981) (38 C.F.R. § 20.1103 
(1999)).

4.  New and material evidence to reopen the veteran's claim 
for service connection for a stomach disorder has not been 
submitted; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

The evidence on file shows that the veteran served in combat 
during his active military service.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, § 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for proving a claim well 
grounded via competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  That is, 38 U.S.C.A. § 1154(b) 
is not a substitute for an otherwise well-grounded claim.

A.  Skin Disorder

Background.  The veteran's skin was clinically evaluated as 
normal on his August 1961 enlistment examination.  It was 
noted at that time that he had a 3/4 inch scar on his forehead, 
and 1/2 scar on his left forearm.  At the time of this 
examination, the veteran reported that he had experienced 
tumor, growth, cyst, and cancer, as well as boils.  It was 
reported that he had a nasal polyp excised 4 years earlier 
with no recurrence or sequale, and that he had corns that 
were self-treated and nontender.  The service medical records 
reflect that the veteran was treated for corns in October 
1961.  On his August 1964 separation examination, the 
veteran's skin was clinically evaluated as normal.  It was 
again noted that he had experienced tumor, growth, cyst, 
cancer, and boils, which were attributed to a benign tumor 
removed from his nose at the age of 17.  The service medical 
records show that the veteran was treated by the dermatology 
service in October 1965 for acute urethritis due to 
gonococcus.  He was subsequently treated for complaints of 
itching around his groin area in April 1967.  He reported 
that he picked a tick off while in Vietnam, and thought that 
the head of the tick was still in the groin area.  
Examination revealed a small, 5 mm, vesicular lesion on the 
right suprapubic area which looked like a pimple.  As a 
result, the veteran was prescribed special soap.  On his 
November 1967 separation examination, the veteran's skin was 
clinically evaluated as normal.  It was again noted that he 
had experienced tumor, growth, cyst, cancer.  This was 
attributed to a tumor or growth removed from the nose at age 
17.  It was also noted that he had gonorrhea which was cured 
in 1965 with no complications.  

The veteran's DD Form 214 for his second period of military 
service shows that he was awarded the Republic of Vietnam 
Campaign Medal, the Vietnam Service medal with 2 Bronze 
Service Stars, the Purple Heart, and the Combat Infantryman 
Badge, among other awards and citations.

On a February 1970 VA medical examination, the veteran's skin 
was found to be negative for any disease or defect.

A January to February 1979 report of VA hospitalization noted 
that the veteran was scheduled for surgery in March 1979 for 
excision of sebaceous on his back.

On a September 1979 VA medical examination, the veteran's 
chief complaints included chronic itching of the skin of both 
feet due to a rash and watery blisters.  It was noted that he 
had never seen a dermatologist.  On examination, it was noted 
that the plantar surfaces of both the veteran's feet were 
very thick, cracked, and dried out.  Massive callosities were 
also found to be present, worse on the left heel.  There were 
also congenitally deformed 4th toes, each foot, and several 
toenails that were deformed due to skin disease.  Further, 
there were plantar "callouses" that were deep over the head 
of two metatarsals on the left, and one on the right.  These 
were found to be very tender to digital pressure.  There was 
also evidence of old chronic skin infection, interdigitally 
on both feet with dry, cracked, non bleeding lesions at the 
time of the examination.  Diagnoses from this examination 
included, external hemorrhoids, "callouses" and skin disease, 
both feet, chronic.

In October 1996, the veteran requested that he be re-
evaluated for Agent Orange exposure.  Among other things, he 
reported that he had a skin rash going up his legs, which 
would cause little white lumps.  He reported that when these 
burst, they would bleed.  The veteran stated that this 
occurred at least once a month, and then black streaks or 
spots would appear.

In January 1997, the RO sent a development letter to the 
veteran requesting additional information regarding his 
claimed exposure to herbicides while on active duty.  

In a May 1997 rating decision, the RO, among other things, 
denied service connection for a skin condition of the legs as 
not well grounded.  The RO found that there was no evidence 
of this condition in service, and that the veteran had 
provided no current medical evidence to confirm a present 
diagnosis.

In May 1998, the veteran submitted a statement that he wanted 
to reopen his claim for a leg condition.  He reported that 
his left leg had a rash and small bumps that occurred 
especially in warm weather.  Further, he stated that these 
bumps were small, went to a small white head, burst, 
"scalp" all over, and sometimes bleed.  He reported that he 
had been treated at the Waco VA Medical Center (VAMC) for his 
skin rash.  Additionally, he reported that the rash was on 
top of his feet and went up his leg.  He also stated that his 
right leg felt like it was burning at night, and that it 
itched during the day.  

VA medical records were subsequently obtained that cover a 
period from January 1997 to May 1998.  In January 1997, the 
veteran complained that he had a rash that was steadily going 
up his legs and that he had had this problem for years.  He 
also reported that he did not take any medication for the 
rash.  An evaluation conducted later that same month noted 
that the veteran was concerned about a "rash" of both lower 
legs and across the lower back and buttocks.  It was noted 
that the veteran was observed to have discolored areas of 
skin of both lower legs and dry skin.  He was assessed with 
nonspecific dermatitis, and prescribed medicated cream.  The 
veteran was treated for dermatitis again in May 1997.  Later 
that same month, it was noted that the veteran presented with 
a 20 to 30 year history of chronic eczematous dermatosis 
involving both of the lower legs.  Examination revealed 
extensive scaling and desquamation of both soles and severe 
fungal toenail infestation bilaterally.  Diagnostic 
impression was probable tinea corporis of the lower legs 
secondary to severe tinea pedis and tinea unguium.  It was 
also noted that the veteran had very severe bilateral palmar 
hereditary keratoderma, for which there was no treatment.  In 
November 1997, it was noted that the veteran's rash had 
improved.  Records from March 1998 noted that the veteran had 
tinea pedis of both feet, and that the lesions were improved.  
Nothing in these records related the veteran's skin problems 
to his active military service.

In the September 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
skin rash as not well grounded, and the veteran appealed this 
decision to the Board.  

Additional VA medical records were added to the file that 
covered a period from January 1997 to June 1999, some of 
which were already on file.  Among other things, these 
records show that the veteran was treated for a rash on his 
right lower chest.  He reported that he periodically got this 
rash at different locations on his trunk, but never in the 
genital area.  Assessment was herpes simplex lesion of the 
right lower chest, and tinea corporis by history - no active 
dermatitis seen.  A CT scan of the veteran's neck was 
performed in December 1998 due to a right neck mass of 
unknown etiology.  This scan showed no evidence of soft 
tissue masses or other abnormality.  A general surgery 
consult conducted in February 1999 had a diagnostic 
impression of right submandibular neck mass, most likely 
lipoma.  It was excised later that same month.  Nothing in 
these medical records related the veteran's skin problems to 
his active military service.

At the May 2000 hearing, the veteran testified, in part, that 
he first developed a skin rash in 1965 when he was stationed 
in Vietnam.  He testified that he did not receive any 
treatment for it at that time because they did not know what 
it was.  After he returned to the states, he used all kinds 
of foot powders, creams, and even bleach, but to no avail.  
He testified that every time he complained about it, he was 
just told to wash his feet, keep them dry, and to put on foot 
powder.  On inquiry, the veteran testified that he was not 
sure what caused the foot rash, but noted that he was in the 
jungle a lot while in Vietnam, walked in some rice patties, 
and was never around clean water.  He testified that the rash 
affected his feet and legs, and described the symptomatology 
thereof.  The veteran also testified that he never had a 
specific doctor after his discharge from service; his doctors 
kept changing.  Additionally, he described the symptoms of 
his skin rash.  


Legal Criteria.  If a veteran was exposed to a herbicide 
agent during active military service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1999).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1999); see also Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).


Analysis.  As an initial matter, the Board notes that a 
review of the in-service and post-service medical records 
does not show that the veteran has been diagnosed with one of 
the skin conditions associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  Consequently, the veteran is not 
entitled to a grant of service connection on a presumptive 
basis.  Nevertheless, he may still be entitled to a grant of 
service connection if the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for a skin disorder is 
not well grounded.

The veteran's account of his in-service skin problems is 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  There is 
also competent medical evidence of current skin problems.  
For example, a review of the post-service medical records 
shows that the veteran has been diagnosed with dermatitis; 
probable tinea corporis of the lower legs secondary to severe 
tinea pedis and tinea unguium; herpes simplex lesion of the 
right lower chest, tinea corporis by history; bilateral 
palmar hereditary keratoderma; and right submandibular neck 
mass, most likely lipoma.  However, a review of both the in-
service and post-service medical evidence does not show that 
the veteran has been diagnosed with the same chronic skin 
condition during and after service.  Thus, the veteran does 
not satisfy the chronicity standard of Savage, supra.

The Board also notes that the veteran has indicated 
continuity of symptomatology regarding his skin problems.  
Granted, a skin rash appears to be the type of condition for 
which a lay person is competent to observe.  However, in 
McManaway v. West, 13 Vet. App. 60 (1999), the Court found 
that a veteran's claim for service connection was not well 
grounded based on a "continuity-of-symptomatology analysis" 
when the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and there was a complete absence of medical evidence 
indicating continuous symptomatology.  That is, in a case 
where the medical evidence of record indicates a complete 
absence of continuous symptoms, a veteran's sole testimony to 
having symptoms for many years may be inadequate to well 
ground the claim.  Here, the veteran's November 1967 
separation examination clinically found the veteran's skin to 
be normal at the time of his discharge from service.  No skin 
problems were found on the February 1970 VA medical 
examination.  In fact, the first post-service competent 
medical evidence of a skin rash was in 1979, approximately 12 
years after the veteran's discharge from service.  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), Court 
stated that the holding in Savage does not eliminate the 
requirement of medical nexus evidence when a claimant alleges 
continuity of symptomatology.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Hodges v. West, 13 Vet. App. 287 (2000).  
Since no such evidence is on file, the veteran's claim is not 
well grounded.

The only evidence on file to support the veteran's claim of 
service connection for a skin disorder consists of the 
veteran's own contentions.  Issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

The Board notes that it was stated in the May 1997 VA medical 
records that the veteran presented with a 20 to 30 year 
history of chronic eczematous dermatosis involving both of 
the lower legs.  However, this appears to be nothing more 
than the veteran's own reported medical history.  No 
additional comments or opinions were made regarding the 
veteran's reported history.  Bare transcription of history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  There must be an actual competent medical opinion 
based upon the veteran's reported symptomatology in order for 
this to be sufficient to well ground the claim.

B.  Back Disorder

Background.  The veteran's spine was clinically evaluated as 
normal on his August 1961 enlistment examination, as well as 
his August 1964 separation examination.  The service medical 
records reflect that the veteran was prescribed medication 
for back strain in March 1965.  He was subsequently treated 
for complaints of a sprained back of 5 days duration in 
September 1967.  On his November 1967 separation examination, 
the veteran's spine was clinically evaluated as normal.  At 
the time of this examination, the veteran reported that he 
had never experienced recurrent back pain.

No back disability was noted on the February 1970 VA medical 
examination.

A September 1979 VA X-ray of the veteran's lumbosacral spine 
revealed normal curvature.  The pedicles were found to be 
symmetrical.  Interspaces were of normal width.  It was 
determined that there was no evidence of spondylolysis or 
spondylo-listhesis.  Additionally, the sacroiliac joints were 
found to be clear.

A private medical statement from a Dr. Snyder, dated in 
November 1979, shows that the veteran was evaluated for 
stomach pain which radiated through the back and sometimes to 
the shoulders.  However, no pertinent findings were made 
regarding the veteran's back.

In a May 1998 statement, the veteran reported, in part, that 
he wanted to file a claim of service connection for 
"hurting" in his back.  

The VA medical records that were obtained for the period from 
January 1997 to May 1998 contain no pertinent findings 
regarding the veteran's back.

In the September 1998 rating decision, the RO denied the 
veteran's claim of service connection for a back disorder as 
not well grounded.  The RO stated that in the absence of 
medical opinion that the veteran had a current back disorder 
and that it was related to some specific event or events in 
service or to an established service-connected disability, 
rather than due to some other cause, the claim was not well 
grounded.

The veteran appealed the September 1998 rating decision to 
the Board.

The additional VA medical records for the period from January 
1997 to June 1999 include a report of a colon air contrast 
procedure, with a barium enema, performed in January 1998.  
This procedure resulted in an impression of moderate change 
of degenerative arthritis in the lower lumbar spine.  Records 
from June 1999 reflect that the veteran reported pain in the 
lower back and knees, but do not include a diagnosis a 
chronic back disorder.  

In a September 1999 Supplemental Statement of the Case, the 
RO confirmed and continued the denial of the veteran's claim 
of service connection for a back disorder as not well 
grounded.  The RO found that there was no evidence that the 
veteran actually had any disability of the back.  

At his May 2000 hearing, the veteran testified, in part, that 
he first injured his back in 1961 or 1962, while playing flag 
football.  He testified that he had therapy for this back 
injury, but was informed when he returned to the states that 
all of the records had burned up.  The veteran testified that 
he had a second back injury in 1965 while in Vietnam, when he 
slipped on mud.  On inquiry, he testified that he could have 
been in combat at the time of this injury.  A third back 
injury occurred in 1967 while stationed at Fort Hood, when he 
fell off a track.  The veteran indicated that he had 
continuous back pain both during and since service.  However, 
he testified that he did not seek medical treatment for his 
back pain after his discharge from service.  He testified 
that he was told stories that convinced him he would be 
laughed at for seeking medical treatment for his back.  
Therefore, he decided that it was easier to stay home and 
suffer than come in and be laughed at.  He testified that it 
was his lower spine that was affected, that it hurt every 
day, and was worse if he walked or sat a lot.  For relief, he 
laid down every chance he could get.  He also testified that 
the pain radiated down from his waist into his legs.  The 
veteran also expressed his intention to see about having an 
MRI performed on his back by VA after the hearing was 
complete.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
back disorder is not well grounded.

The veteran's account of his back injuries during service is 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Meyer, supra; King, supra.  
Moreover, the service medical records confirm that the 
veteran was treated for back problems during his active 
service.  The Board also notes that the January 1998 VA colon 
air contrast procedure, with a barium enema, resulted in an 
impression of moderate change of degenerative arthritis in 
the lower lumbar spine.  This appears to be the only medical 
evidence of a current back disorder on file.  With respect to 
the veteran's complaints of back pain in the June 1999 VA 
medical records, the Board notes that it was held in Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  Also, for the 
reasons stated above, the Board has already determined that 
the veteran is not qualified to make a competent medical 
diagnosis.

Assuming that the finding of degenerative arthritis in the 
lower lumbar spine is proof of a present disability, the 
Board finds that the claim is not well grounded due to the 
absence of competent medical nexus evidence.  For the reasons 
stated above, the Board has already determined that the 
veteran's own contentions do not constitute competent medical 
evidence to well-ground his claim.  Regarding the veteran's 
purported continuity of symptomatology of back pain, the 
Board finds that this would fail for the same reasons as the 
above skin disorder claim did in light of the holdings of 
McManaway, Voerth, and Hodges, all supra.  Furthermore, in 
Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held 
that even though a lay person is competent to testify to the 
pain he has experienced since his military service, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition.

For the reasons stated above, the Board finds that both the 
veteran's skin and back disorder claims are not well 
grounded, and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that in determining that the skin and 
back disorder claims are not well grounded, the Board has 
presumed that the veteran's account of what occurred during 
service, including his account of skin and back problems 
therein, is credible.  However, the claims were found to be 
not well grounded due to the lack of competent medical nexus 
evidence.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
would provide no additional benefit to the veteran in the 
instant case.  See Kessel, supra; Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").

It is noted that the RO denied the veteran's back disorder 
claim as not well grounded on the basis that there was no 
competent medical evidence of a current back disorder.  Here, 
the Board found that there was evidence indicating a current 
back disorder, but denied the claim due to the lack of 
competent medical nexus evidence.  When the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  Here, the only post-
service treatment identified by the veteran for his skin and 
back problems was at VA, and VA medical records were 
obtained.  Further, the veteran has testified that he did not 
seek treatment for his back pain after his discharge from 
service.  While he indicated that he intended to get an MRI 
performed on his back at VA after his personal hearing, there 
is no indication that such a procedure has actually been 
performed.

II.  New and Material Evidence

Background.  The veteran's abdomen and viscera were 
clinically evaluated as normal on his August 1961 enlistment 
examination, and his August 1964 separation examination.  At 
both examinations, the veteran reported that he had never 
experienced frequent indigestion, stomach, liver, or 
intestinal trouble.  The veteran was treated for complaints 
of vomiting, stomach cramps, diarrhea, and malaise, fatigue, 
and anorexia in August 1966.  Records from August and 
September 1966 reflect that these complaints were attributed 
to infectious hepatitis.  He was again treated for nausea and 
stomach cramps in November 1966.  In February 1967, he was 
treated for generalized malaise.  It was noted that he 
complained of headache pain, but reported no vomiting or 
diarrhea.  He was subsequently treated for complaints of 
abdominal pain in July, August, and October 1967.  It is 
noted that the October 1967 records identified the pain as 
being located in the right upper quadrant.  On his November 
1967 separation examination, the veteran's abdomen and 
viscera was clinically evaluated as normal.  At this 
examination, the veteran reported that he had never 
experienced frequent indigestion, stomach, liver, or 
intestinal trouble.

In December 1969, the veteran submitted a claim of 
entitlement to service connection for, among other things, 
hepatitis.

The veteran underwent a VA medical examination in February 
1970.  At this examination, the veteran reported that he had 
some trouble in the right upper portion of his abdomen in the 
form of cramps which tended to occur off and on.  He first 
noticed these symptoms about January or February 1969, and 
thought that certain foods tended to aggravate the condition.  
It was also noted that the veteran was quite vague as to the 
exact timing concerning the hepatitis he was supposed to have 
had.  Further, it was noted that at the time of the 
examination, there was no nausea or vomiting, and that there 
was nothing wrong with his bowels that he was aware of.  His 
appetite was noted to be excellent.  Following examination of 
the veteran, the examiner diagnosed, among other things, 
hepatitis, history of, not found on this exam.

Service connection was denied for residuals of infectious 
hepatitis by a July 1970 rating decision.  The veteran was 
informed of this decision by correspondence dated in August 
1970, as well as his right to initiate an appeal to the Board 
within one year from the date of the correspondence.  He did 
not appeal.

In March 1979, a statement was submitted on behalf of the 
veteran, which reported that he had been hospitalized from 
January to February 1979 for a liver problem.  It was 
requested that the report of this hospitalization be obtained 
and reviewed for the purpose of determining entitlement to 
service connection as secondary to infectious hepatitis.  

A VA hospitalization report was subsequently obtained which 
covered a period from January to February 1979.  This report 
shows that the veteran was admitted with a history of pain in 
the abdomen of one month duration.  This pain was in the 
right upper quadrant and epigastric region, sharp in 
character, and relieved a little by food.  There was no 
history of nausea, vomiting, hemoptysis, or melena.  It was 
noted that he sometimes had a hard time to swallow solid 
food, but no heartburn.  There was also no previous history 
for diabetes mellitus or heart problems.  It was noted that 
he gave a history of hepatitis in 1966.  Upper 
gastrointestinal (GI) series, esophagogram, and gallbladder 
series conducted during this hospitalization were all normal.  
At discharge, it was noted that it was assumed that the 
veteran had post-hepatitis syndrome.

In June 1979, the veteran reported that he had been recently 
hospitalized due to hepatitis, and that he wanted his service 
connection claim for hepatitis to be reconsidered.  

A report of VA hospitalization was subsequently obtained that 
covered a period from June to July 1979.  It was noted that 
the veteran had been discharged in February 1979 following 
evaluation for post-hepatitis syndrome.  He was admitted in 
June 1979 with a history of rectal bleeding on bowel movement 
off and on for about three weeks.  A barium enema conducted 
during this hospitalization was normal.  Diagnoses for this 
period of hospitalization included external hemorrhoids, 
stable.  Pertinent diagnoses noted but not treated included 
post-hepatitis syndrome.  

The veteran underwent a VA medical examination in September 
1979, in part for his claim of service connection for 
hepatitis with post-hepatitis syndrome.  His chief complaints 
included chronic recurrent pain with acute episodes of 
cramping.  These episodes were always accompanied by bright 
red rectal bleeding.  Further, it was noted that the pain was 
most intense in the right upper quadrant.  Diagnoses from 
this examination included post-hepatitis syndrome, 
documented; and external hemorrhoids.

In an October 1979 rating decision, it was determined, among 
other things, that no new and material evidence had been 
submitted to change the previous denial of service connection 
for residuals of hepatitis.  

In a November 1979 statement, the veteran reported that he 
wanted to reopen his claim for service-connected disability 
for his stomach problems.  He reported that he had had pain 
in his stomach since 1967, that the pains had been very 
severe, and that he felt it was the residuals of hepatitis 
since the pain had existed since the hepatitis.  Further, he 
stated that if it was not the residuals of hepatitis, then he 
needed a thorough examination to determine what had caused 
the problem since 1967.  He also reported that he went on 
sick call numerous times while on active duty for his stomach 
problems, but the medications he was given failed to provide 
any relief.

The veteran subsequently submitted private medical records 
from a Dr. Snyder, dated in November 1979, which show 
treatment for complaints of stomach pain.  It was noted that 
the veteran had experienced intermittent abdominal pain since 
1967.  It was further noted that he had had hepatitis while 
in Vietnam, and was hospitalized for some time.  He was told 
that this had completely resolved.  Not long after that was 
when he began to have abdominal pain.  Following evaluation 
of the veteran, Dr. Snyder's impression was of epigastric 
pain - chronic - unknown etiology - rule out functional, rule 
out peptic ulcer disease, rule out reflux esophagitis.  
Moreover, Dr. Snyder commented that the veteran's pain had 
not been diagnosed in the past, and that the history was not 
real typical of anything.  However, he found the veteran to 
be straight forward, and that there might be something 
organically wrong.  Therefore, an upper gastrointestinal 
endoscopy was to be performed.  An esophagogastroduodenoscopy 
(EGD) was conducted later that same month, which showed that 
the channel and duodenal bulb were markedly deformed, and 
that there was active duodenitis with active ulcer crater 
present in the duodenal bulb.  Thus, it was felt that the 
veteran did have duodenal ulcer disease, and an active ulcer 
crater, as well as duodenitis, and that this likely accounted 
for his pain.

In a November 1981 statement, the veteran reported that he 
had been treated at VA facilities for his stomach problems.

The veteran underwent a VA medical examination in December 
1981.  The examiner indicated that the veteran's claims file 
had been reviewed.  Examination of the abdomen revealed no 
scars.  The examiner stated that the veteran had a rather 
flat abdominal wall and good muscle tone.  No masses nor real 
areas of tenderness were noted.  The liver was not palpable 
and neither was the spleen.  Bowel sounds were normal.  
Diagnoses from this examination included chronic gastritis 
and old ulcerative disease with scarring.

The veteran also underwent a VA gallbladder ultrasound and an 
upper GI series in December 1981.  The ultrasound showed the 
gallbladder to be normal in size, shape, and position, with 
no stones seen.  It was noted that both kidneys were also 
imaged, and were somographically normal.  Regarding the upper 
GI series, it was noted that barium outlined a normal 
appearing esophagus, and that the proximal/major portion of 
the stomach was unremarkable.  However, the antrum was 
irritable and contained coarsened mucosal folds consistent 
with gastritis without an evident ulcer crater.  It was noted 
that the bulb filled without delay, and demonstrated 
deformity secondary to scarring from chronic ulcer disease, 
again without an active ulcer crater.

Service connection was denied for a chronic stomach condition 
with duodenal ulcer and residuals of hepatitis by a January 
1982 rating decision.  It was noted that the service medical 
records were negative for complaints, treatment, or diagnosis 
of a chronic stomach condition or a duodenal ulcer.  Further, 
it was noted that the veteran's stomach cramps were shown to 
be related to his hepatitis, which he had while in service.  
It was also noted that there was no evidence of a diagnosis 
of a duodenal ulcer within one year of discharge from 
service.  Therefore, it was concluded that the veteran's 
chronic stomach condition with history of duodenal ulcer was 
not incurred in or aggravated by his military service nor 
within the presumptive period.

The veteran filed a Notice of Disagreement to the January 
1982 rating decision in May 1982.  However, no timely 
Substantive Appeal was received from the veteran after a 
Statement of the Case was issued in June 1982.  In fact, the 
next correspondence on file from the veteran was in October 
1996, when he made his claim of service connection for a skin 
disorder.

In a May 1998 statement, the veteran reported, among other 
things, that he wanted to file a claim of service connection 
for scar tissue on his stomach and peptic ulcer.  He stated 
that he had upper and lower GI preformed earlier that month 
at the Temple VAMC, and that he had no recent treatment 
records from civilian facilities.

As noted above, VA medical records were subsequently obtained 
that covered a period from January 1997 to May 1998.  Among 
other things, these records show that the veteran was treated 
for complaints of stomach problems on various occasions.  It 
was noted in January 1997 that the veteran had a history of 
peptic ulcer, which was asymptomatic.  In May 1997, he was 
advised to go on a low sodium diet.  Records from November 
1997 noted that the veteran's stool was positive for occult 
blood.  Therefore an upper GI series and a barium enema was 
to be scheduled.  Upper GI series conducted in January 1998 
revealed irritability and possible chronic scarring at the 
junction of the duodenal bulb with the first portion of the 
duodenum and apparent edema and small active crater at this 
site.  Records dated later that same month reflect that the 
veteran continued to have epigastric discomfort, and that he 
was assessed with an active peptic ulcer.  Medications were 
prescribed.  In March 1998, it was noted that the veteran had 
been recently treated for active peptic ulcer, and that he 
reported his GI symptoms had improved some.  An EGD conducted 
in May 1998 resulted in diagnostic impressions of acute 
erosive gastritis, acute duodenitis, and duodenal ulcer.  
Later that same month, the veteran was diagnosed with 
internal hemorrhoids.  Nothing in these records related the 
veteran's stomach problems to his period of active duty.

In the September 1998 rating decision, the RO found, among 
other things, that new and material evidence adequate to 
reopen the claim for service connection for scar tissue of 
the stomach and peptic ulcer disease had not been submitted.  
The RO noted that the treatment records received did not show 
service incurrence or incurrence within one year of 
discharge.  Further, the RO noted that the records showed 
current diagnoses, but did relate the diagnoses to any event 
in service or show continuity of the condition since service.  
Therefore, the RO concluded that the claim had not been 
successfully reopened.

The veteran appealed the September 1998 rating decision to 
the Board.

As noted above, additional VA medical records were added to 
the file which covered a period from January 1997 to June 
1999, some of which were already of record.  It is also noted 
that the RO had requested all medical records from January 
1969 to March 1979, but was informed that there were no 
retired records available.  Among other things, these records 
also show treatment for stomach problems on various 
occasions.  A colon air contrast procedure, with a barium 
enema, conducted in January 1998 was found to be within 
normal limits.  In August 1998, the veteran reported 
improvement of his GI symptoms with lansoprazole.  Records 
from February and June 1999 note a history of erosive 
gastritis with peptic ulcer disease.  

Also on file is an envelope containing copies of the 
veteran's service medical records, copies of the private 
medical records from Dr. Snyder, and copies of VA medical 
records that were already on file.  The Board notes that it 
appears that some of these service medical records were not 
of record at the time of the prior denial.  However, all of 
the service medical records in this envelope that contain 
pertinent findings regarding the veteran's stomach were of 
record at the time of the last prior denial.

At the May 2000 hearing, the veteran testified, in part, that 
he first had stomach problems in 1965, while in Vietnam.  He 
testified that he did not know if these problems had resulted 
from his hepatitis or what, but whenever he complained he was 
treated for an upset stomach.  As a result, he was given 
Maalox and sodium bicarbonate, which did not help his 
problems.  He testified that he was eventually diagnosed with 
hepatitis, but that nobody told him that it was his hepatitis 
that caused his stomach problems.  At the time he was 
diagnosed with hepatitis his symptoms included the fact that 
he sweated a lot when he walked up a little hill, upset 
stomach, diarrhea, could not keep anything down, and vomited 
a lot.  He testified that he was currently taking medication 
to keep the acid in his stomach down, as well as medication 
for high blood pressure.  Also, he testified that he could 
not stand any pressure on his stomach.  On inquiry, he 
testified that he had not had any surgery on his stomach.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis.  The veteran's claim of service connection for a 
stomach disorder was denied in January 1982 because the 
evidence did not show that it was incurred during service, or 
within the first post-service year.

The Board notes that all service medical records which 
contain pertinent findings regarding the veteran's in-service 
stomach problems were on file at the time of the last prior 
denial.  Consequently, they are clearly not "new."

The additional VA medical records from January 1997 to June 
1999 are "new" to the extent that they were not on file at 
the time of the last prior denial.  However, the Board finds 
that these records are cumulative and redundant of those 
already of record to the extent they only show the veteran's 
current stomach problems.  There was evidence of current 
stomach problems on file at the time of the last prior 
denial.  To the extent different diagnoses have been 
provided, the Board finds that this goes to the current 
nature and severity of the veteran's stomach disorder, and 
does not provide a "more complete picture" of the 
circumstances surrounding the origin of the disability.  See 
Hodge at 1363.

Regarding the veteran's testimony and statements regarding 
the history and symptomatology of his stomach disorder, the 
Board finds that these are also cumulative and redundant of 
those on file at the time of the last prior denial.  The 
record shows that the veteran described similar symptoms at 
the time of the prior denials, and that he reported that he 
had experienced these symptoms since his active military 
service.  As such, this evidence does not provide a "more 
complete picture" of the circumstances surrounding the 
origin of the disability.  Id.

The Board also notes that a review of the additional evidence 
added to the file does not show medical evidence that the 
veteran's stomach disorder was incurred during active 
military service.  As this was the reason for the prior 
denials, the Board is of the opinion that the evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
veteran's claim of service connection for a stomach disorder.  
Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed.Cir. 1996).


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a stomach 
disorder, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

